UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04316 Midas Fund, Inc. (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor, New York, NY (Address of principal executive offices) (Zip code) John F. Ramirez, Esq. Midas Fund, Inc. 11 Hanover Square, 12th Floor New York, NY 10005 Registrant's telephone number, including area code: 1-212-480-6432 Date of fiscal year end: 12/31 Date of reporting period: 07/01/2011 - 06/30/2012 Item 1. Proxy Voting Record The information contained herein discloses the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote; and (i) Whether the registrant cast its vote for or against management. MIDAS FUND, INC. AFRICAN BARRICK GOLD PLC Ticker:ABGSecurity ID:G0128R100 Meeting Date: APR 19, 2012Meeting Type: Annual Record Date:APR 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory Reports For For Management 2 Approve Remuneration Report For Against Management 3 Approve Final Dividend For For Management 4 Re-elect Aaron Regent as Director For For Management 5 Re-elect Gregory Hawkins as Director For For Management 6 Re-elect Kevin Jennings as Director For For Management 7 Re-elect Derek Pannell as Director For For Management 8 Elect Juma Mwapachu as Director For For Management 9 Re-elect Andre Falzon as Director For For Management 10 Re-elect Stephen Galbraith as Director For For Management 11 Elect David Hodgson as Director For For Management 12 Re-elect Michael Kenyon as Director For For Management 13 Reappoint PricewaterhouseCoopers LLP as Auditors For For Management 14 Authorise the Audit Committee to Fix Remuneration of Auditors For For Management 15 Authorise Issue of Equity with Pre-emptive Rights For For Management 16 Amend Long-Term Incentive Plan For For Management 17 Approve Non-Executive Deferred Share Unit Plan For For Management 18 Authorise Issue of Equity without Pre-emptive Rights For For Management 19 Authorise Market Purchase For For Management 20 Authorise the Company to Call EGM with Two Weeks' Notice For For Management ALAMOS GOLD INC. Ticker:AGISecurity ID:011527108 Meeting Date: MAY 31, 2012Meeting Type: Annual/Special Record Date:APR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Six For For Management Elect Director Mark Wayne For For Management Elect Director John A. McCluskey For For Management Elect Director Kenneth G. Stowe For For Management Elect Director David Gower For For Management Elect Director Paul J. Murphy For For Management Elect Director Anthony Garson For For Management 3 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management 4 Re-approve Stock Option Plan For For Management ANGLOGOLD ASHANTI LTD Ticker:ANGSecurity ID:035128206 Meeting Date: NOV 16, 2011Meeting Type: Special Record Date:OCT 24, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorise the Company to Provide Financial Assistance to Subsidiaries and Other Related or Inter-related Parties For For Management ANGLOGOLD ASHANTI LTD Ticker:ANGSecurity ID:035128206 Meeting Date: MAY 10, 2012Meeting Type: Annual Record Date:APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Reappoint Ernst & Young Inc as Auditors of the Company For For Management 2 Elect Nozipho January-Bardill as Director For For Management 3 Elect Rodney Ruston as Director For For Management 4 Re-elect Bill Nairn as Director For For Management 5 Re-elect Wiseman Nkuhlu as Director For For Management 6 Re-elect Wiseman Nkuhlu as Member of the Audit and Corporate Governance Committee For For Management 7 Re-elect Frank Arisman as Member of the Audit and Corporate Governance Committee For For Management 8 Re-elect Rhidwaan Gasant as Member of the Audit and Corporate Governance Committee For For Management 9 Elect Nozipho January-Bardill as Member of the Audit and Corporate Governance Committee For For Management 10 Place Authorised but Unissued Shares under Control of Directors For For Management 11 Authorise Board to Issue Shares for Cash up to a Maximum of Five Percent of Issued Share Capital For For Management 12 Approve Remuneration Policy For For Management 13 Approve Increase in Non-executive Directors Fees For For Management 14 Approve Increase in Non-executive Directors Fees for Board Committee Meetings For For Management 15 Authorise Repurchase of Up to Five Percent of Issued Share Capital For For Management AURIZON MINES LTD. Ticker:ARZSecurity ID:05155P106 Meeting Date: MAY 10, 2012Meeting Type: Annual Record Date:APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Ten For For Management Elect Director Sargent H. Berner For For Management Elect Director Louis Dionne For For Management Elect Director David P. Hall For For Management Elect Director George Brack For For Management Elect Director Andre Falzon For For Management Elect Director Richard Faucher For For Management Elect Director Diane Francis For For Management Elect Director George Paspalas For For Management Elect Director Brian Moorhouse For For Management Elect Director Ian S. Walton For For Management 3 Ratify PricewaterhouseCoopers LLP as Auditors For For Management 4 Re-approve Stock Option Plan For For Management 5 Adopt New Articles For For Management AVOCET MINING PLC Ticker:AVMSecurity ID:G06839107 Meeting Date: MAY 03, 2012Meeting Type: Annual Record Date:MAY 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory Reports For For Management 2 Approve Remuneration Report For Abstain Management 3 Re-elect Russell Edey as Director For For Management 4 Re-elect Robert Pilkington as Director For For Management 5 Re-elect Barry Rourke as Director For For Management 6 Re-elect Mike Donoghue as Director For For Management 7 Elect Gordon Wylie as Director For For Management 8 Re-elect Brett Richards as Director For For Management 9 Re-elect Mike Norris as Director For For Management 10 Reappoint Grant Thornton UK LLP as Auditors For For Management 11 Authorise Board to Fix Remuneration of Auditors For For Management 12 Approve Final Dividend For For Management 13 Authorise Issue of Equity with Pre-emptive Rights For For Management 14 Authorise Issue of Equity without Pre-emptive Rights For For Management 15 Authorise Market Purchase For For Management BHP BILLITON LIMITED Ticker:BHPSecurity ID:088606108 Meeting Date: NOV 17, 2011Meeting Type: Annual Record Date:SEP 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory Reports for BHP Billiton Limited and BHP Billiton Plc For For Management 2 Elect Lindsay Maxsted as a Director of BHP Billiton Limited and BHP Billiton Plc For For Management 3 Elect Shriti Vadera as a Director of BHP Billiton Limited and BHP Billiton Plc For For Management 4 Elect Malcolm Broomhead as a Director of BHP Billiton Limited and BHP Billiton Plc For For Management 5 Elect John Buchanan as a Director of BHP Billiton Limited and BHP Billiton Plc For For Management 6 Elect Carlos Cordeiro as a Director of BHP Billiton Limited and BHP Billiton Plc For For Management 7 Elect David Crawford as a Director of BHP Billiton Limited and BHP Billiton Plc For For Management 8 Elect Carolyn Hewson as a Director of BHP Billiton Limited and BHP Billiton Plc For For Management 9 Elect Marius Kloppers as a Director of BHP Billiton Limited and BHP Billiton Plc For For Management 10 Elect Wayne Murdy as a Director of BHP Billiton Limited and BHP Billiton Plc For For Management 11 Elect Keith Rumble as a Director of BHP Billiton Limited and BHP Billiton Plc For For Management 12 Elect John Schubert as a Director of BHP Billiton Limited and BHP Billiton Plc For For Management 13 Elect Jacques Nasser as a Director of BHP Billiton Limited and BHP Billiton Plc For For Management 14 Appoint KPMG Audit Plc as Auditors of BHP Billiton Plc For For Management 15 Approve the Authority to Issue Shares in BHP Biliton Plc For For Management 16 Approve the Authority to Issue Shares in BHP Biliton Plc for Cash For For Management 17 Approve the Repurchase of Up to 213.62 Million Shares in BHP Billiton Plc For For Management 18 Approve the Remuneration Report For For Management 19 Approve the Termination Benefits for Group Management Committee Members For For Management 20 Approve the Grant of Awards to Marius Kloppers under the Group Incentive Scheme and the Long Term Incentive Plan For For Management CENTERRA GOLD INC. Ticker:CGSecurity ID:152006102 Meeting Date: MAY 17, 2012Meeting Type: Annual Record Date:MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Niyazbek B. Aldashev For For Management Elect Director Raphael A. Girard For For Management Elect Director Karybek U. Ibraev For For Management Elect Director Stephen A. Lang For For Management Elect Director John W. Lill For For Management Elect Director Amangeldy M. Muraliev For For Management Elect Director Sheryl K. Pressler For For Management Elect Director Terry V. Rogers For For Management Elect Director Bruce V. Walter For For Management Elect Director Anthony J. Webb For For Management 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management CORVUS GOLD INC Ticker:KORSecurity ID:221013105 Meeting Date: NOV 16, 2011Meeting Type: Annual Record Date:OCT 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Six For For Management Elect Director Anton Drescher For For Management Elect Director Edward Yarrow For For Management Elect Director Jeffrey Pontius For Withhold Management Elect Director Rowland Perkins For For Management Elect Director Daniel Carriere For For Management Elect Director Steve Aaker For For Management 3 Approve MacKay LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management DETOUR GOLD CORPORATION Ticker:DGCSecurity ID:250669108 Meeting Date: MAY 10, 2012Meeting Type: Annual/Special Record Date:APR 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter E. Crossgrove For For Management Elect Director Louis Dionne For For Management Elect Director Robert E. Doyle For For Management Elect Director Ingrid J. Hibbard For For Management Elect Director J. Michael Kenyon For For Management Elect Director Alex G. Morrison For Withhold Management Elect Director Gerald S. Panneton For For Management Elect Director Jonathan Rubenstein For Withhold Management Elect Director Graham Wozniak For Withhold Management 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management 3 Approve Shareholder Rights Plan For Against Management ELDORADO GOLD CORPORATION Ticker:ELDSecurity ID:284902103 Meeting Date: FEB 21, 2012Meeting Type: Special Record Date:JAN 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of European Goldfields Limited For For Management ELDORADO GOLD CORPORATION Ticker:ELDSecurity ID:284902103 Meeting Date: MAY 03, 2012Meeting Type: Annual Record Date:MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Timothy Baker For For Management Elect Director K. Ross Cory For For Management Elect Director Robert R. Gilmore For For Management Elect Director Geoffrey A. Handley For For Management Elect Director Wayne D. Lenton For For Management Elect Director Michael A. Price For For Management Elect Director Jonathan A. Rubenstein For For Management Elect Director Donald M. Shumka For For Management Elect Director Paul N. Wright For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Authorize Board to Fix Remuneration of Auditors For For Management FORSYS METALS CORP. Ticker:FSYSecurity ID:34660G104 Meeting Date: NOV 18, 2011Meeting Type: Special Record Date:OCT 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Shares in One or For For Management More Private Placements GEOMARK EXPLORATION LTD. Ticker:GMESecurity ID:37252H109 Meeting Date: MAY 17, 2012Meeting Type: Annual/Special Record Date:APR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gary J. Drummond For For Management Elect Director George F. Fink For For Management Elect Director Carl R. Jonsson For For Management Elect Director F. William Woodward For For Management 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management 3 Amend Stock Option Plan For For Management GOLDCORP INC. Ticker:GSecurity ID:380956409 Meeting Date: APR 26, 2012Meeting Type: Annual/Special Record Date:MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ian W. Telfer For For Management Elect Director Douglas M. Holtby For For Management Elect Director Charles A. Jeannes For For Management Elect Director John P. Bell For For Management Elect Director Lawrence I. Bell For For Management Elect Director Beverley A. Briscoe For For Management Elect Director Peter J. Dey For For Management Elect Director P. Randy Reifel For For Management Elect Director A. Dan Rovig For For Management Elect Director Blanca Trevino de Vega For For Management Elect Director Kenneth F. Williamson For For Management 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management 3 Re-approve Restricted Share Plan For For Management 4 Advisory Vote on Executive Compensation Approach For For Management 5 Community-Environment Impact Against Against Shareholder GREAT BASIN GOLD LTD. Ticker:GBGSecurity ID:390124105 Meeting Date: JUN 06, 2012Meeting Type: Annual Record Date:APR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Patrick R. Cooke For For Management Elect Director T. Barry Coughlan For For Management Elect Director Anu Dhir For For Management Elect Director Ferdinand Dippenaar For For Management Elect Director Philip Kotze For For Management Elect Director Joshua C. Ngoma For For Management Elect Director Octavia M. Matloa For For Management Elect Director Ronald W. Thiessen For For Management 2 Ratify PricewaterhouseCoopers Inc. as Auditors For For Management HUDBAY MINERALS INC. Ticker:HBMSecurity ID:443628102 Meeting Date: JUN 14, 2012Meeting Type: Annual/Special Record Date:MAY 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in the Maximum Number of Directors from Nine to Ten For For Management Elect Director J. Bruce Barraclough For For Management Elect Director Roque Benavides For For Management Elect Director David Garofalo For For Management Elect Director Tom A. Goodman For For Management Elect Director Alan R. Hibben For For Management Elect Director W. Warren Holmes For For Management Elect Director John L. Knowles For For Management Elect Director Alan J. Lenczner For For Management Elect Director Kenneth G. Stowe For For Management Elect Director G. Wesley Voorheis For For Management 3 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management IAMGOLD CORPORATION Ticker:IMGSecurity ID:450913108 Meeting Date: MAY 14, 2012Meeting Type: Annual/Special Record Date:APR 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John E. Caldwell For For Management Elect Director Donald K. Charter For For Management Elect Director W. Robert Dengler For For Management Elect Director Guy G. Dufresne For For Management Elect Director Richard J. Hall For For Management Elect Director Stephen J.J. Letwin For For Management Elect Director Mahendra Naik For For Management Elect Director William D. Pugliese For For Management Elect Director John T. Shaw For For Management Elect Director Timothy R. Snider For For Management 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management 3 Advisory Vote on Executive Compensation Approach For For Management 4 Re-approve Share Incentive Plan For For Management INTERNATIONAL TOWER HILL MINES LTD. Ticker:ITHSecurity ID:46050R102 Meeting Date: NOV 17, 2011Meeting Type: Annual Record Date:OCT 13, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Eight For For Management Elect Director Anton Drescher For Withhold Management Elect Director Timothy Haddon For For Management Elect Director Jeffrey Pontius For For Management Elect Director James Komadina For For Management Elect Director Daniel Carriere For For Management Elect Director Roger Taplin For For Management Elect Director Donald Ewigleben For For Management Elect Director Mark Hamilton For For Management 3 Approve MacKay LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management KINROSS GOLD CORPORATION Ticker:KSecurity ID:496902404 Meeting Date: MAY 09, 2012Meeting Type: Annual Record Date:MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John A. Brough For For Management Elect Director Tye W. Burt For For Management Elect Director John K. Carrington For For Management Elect Director John M. H. Huxley For For Management Elect Director Kenneth C. Irving For For Management Elect Director John A. Keyes For For Management Elect Director Catherine McLeod-Seltzer For For Management Elect Director George F. Michals For For Management Elect Director John E. Oliver For For Management Elect Director Terence C.W. Reid For For Management 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management 3 Advisory Vote on ExecutiveCompensation Approach For For Management 4 Approve Shareholder Rights Plan For For Management MERCATOR MINERALS LTD. Ticker:MLSecurity ID:587582107 Meeting Date: AUG 31, 2011Meeting Type: Annual/Special Record Date:JUL 27, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Eight For For Management Elect Director Colin K. Benner For For Management Elect Director John H. Bowles For For Management Elect Director Joseph M. Keane For For Management Elect Director D. Bruce McLeod For For Management Elect Director Robert J. Quinn For For Management Elect Director Stephen P. Quin For For Management Elect Director Gavin Thomas For For Management Elect Director Ronald Earl Vankoughnett For For Management 3 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management 4 Approve Stock Option Plan For For Management 5 Approve Shareholder Rights Plan For For Management MERCATOR MINERALS LTD. Ticker:MLSecurity ID:587582107 Meeting Date: JUN 22, 2012Meeting Type: Annual/Special Record Date:MAY 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Eight For For Management Elect Director Colin K. Benner For For Management Elect Director John H. Bowles For For Management Elect Director Joseph M. Keane For For Management Elect Director D. Bruce McLeod For For Management Elect Director Robert J. Quinn For For Management Elect Director Stephen P. Quin For For Management Elect Director Daniel Tellechea For For Management Elect Director Ronald Earl Vankoughnett For For Management 3 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management 4 Approve Long Term Incentive Plan For For Management NEWCREST MINING LTD. Ticker:NCMSecurity ID:Q6651B114 Meeting Date: OCT 27, 2011Meeting Type: Annual Record Date:OCT 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor 2a Elect Winifred Kamit as a Director For For Management 2b Elect Don Mercer as a Director For For Management 2c Elect Richard Knight as a Director For For Management 3 Approve the Adoption of the Remuneration Report For For Management 4 Renew Proportional Takeover Bid Approval Rule For For Management NEWMONT MINING CORPORATION Ticker:NEMSecurity ID:651639106 Meeting Date: APR 24, 2012Meeting Type: Annual Record Date:FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Bruce R. Brook For For Management Elect Director Vincent A. Calarco For For Management Elect Director Joseph A. Carrabba For For Management Elect Director Noreen Doyle For For Management Elect Director Veronica M. Hagen For For Management Elect Director Michael S. Hamson For For Management Elect Director Jane Nelson For For Management Elect Director Richard T. O'Brien For For Management Elect Director John B. Prescott For For Management Elect Director Donald C. Roth For For Management Elect Director Simon R. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 4 Other Business For Against Management NORTHAM PLATINUM LTD Ticker:NHMSecurity ID:S56540156 Meeting Date: AUG 18, 2011Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Assistance to Related or Inter-related Companies For For Management 1 Authorise Board to Ratify and Execute Approved Special Resolution 1 For For Management NORTHERN DYNASTY MINERALS LTD. Ticker:NDMSecurity ID:66510M204 Meeting Date: JUN 21, 2012Meeting Type: Annual Record Date:MAY 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Scott D. Cousens For For Management Elect Director Robert A. Dickinson For For Management Elect Director Gordon J. Fretwell For Withhold Management Elect Director Russell E. Hallbauer For For Management Elect Director Wayne Kirk For Withhold Management Elect Director Peter Mitchell For Withhold Management Elect Director Stephen V. Scott For For Management Elect Director Marchand Snyman For For Management Elect Director Ronald W. Thiessen For For Management 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management PLATINUM GROUP METALS LTD. Ticker:PTMSecurity ID:72765Q205 Meeting Date: JAN 19, 2012Meeting Type: Annual Record Date:DEC 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director R. Michael Jones For For Management Elect Director Frank R. Hallam For For Management Elect Director Barry W. Smee For For Management Elect Director Iain D.C. McLean For For Management Elect Director Eric Carlson For For Management Elect Director Timothy D. Marlow For For Management 2 Ratify PricewaterhouseCoopers LLP as Auditors For For Management 3 Other Business For Against Management RANDGOLD RESOURCES LTD Ticker:RRSSecurity ID:752344309 Meeting Date: APR 30, 2012Meeting Type: Annual Record Date:MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory Reports For For Management 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Re-elect Philippe Lietard as Director For For Management 5 Re-elect Mark Bristow as Director For For Management 6 Re-elect Graham Shuttleworth as Director For For Management 7 Re-elect Norborne Cole Jr as Director For For Management 8 Re-elect Christopher Coleman as Director For For Management 9 Re-elect Kadri Dagdelen as Director For For Management 10 Re-elect Karl Voltaire as Director For For Management 11 Elect Andrew Quinn as Director For For Management 12 Reappoint BDO LLP as Auditors For For Management 13 Authorise Board to Fix Remuneration of Auditors For For Management 14 Authorise Issue of Equity with Pre-emptive Rights For For Management 15 Approve Awards of Ordinary Shares to Non-executive Directors For For Management 16 Authorise Issue of Equity without Pre-emptive Rights For For Management 17 Authorise Market Purchase For For Management RESOLUTE MINING LTD. Ticker:RSGSecurity ID:Q81068100 Meeting Date: NOV 29, 2011Meeting Type: Annual Record Date:NOV 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Adoption of the Remuneration Report For For Management 2 Elect Thomas Cummings Ford as a Director For For Management SILVERCORP METALS INC. Ticker:SVMSecurity ID:82835P103 Meeting Date: SEP 23, 2011Meeting Type: Annual/Special Record Date:AUG 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Six For For Management Elect Director Rui Feng For For Management Elect Director Myles Gao For For Management Elect Director S. Paul Simpson For For Management Elect Director Earl Drake For For Management Elect Director Yikang Liu For For Management Elect Director Robert Gayton For For Management 3 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix TheirRemuneration For For Management 4 Approve Shareholder Rights Plan For Against Management 5 Ratify All Acts of Directors and Officers For For Management 6 Other Business For Against Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Midas Fund, Inc. By: /s/ John F. Ramírez John F. Ramírez, Chief Compliance Officer Date: August 27, 2012
